Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 7, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145759-60                                                                                            Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 145759
                                                                    COA: 306776
                                                                    Emmet CC: 10-002981-AR
  BLAINE RUSSELL LEVIGNE, JR.,
           Defendant-Appellee.

  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                                                 SC: 145760
                                                                    COA: 306777
                                                                    Emmet CC: 10-002982-AR
  WILLIAM GERARD McNEIGHT,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 3, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        MARILYN KELLY and ZAHRA, JJ., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 7, 2012                    _________________________________________
         t1031                                                                 Clerk